On Motion for Rehearing.
Our attention has been called to the fact that we were in error in stating that the only answer filed by appellant was a general denial, in that appellant filed an amended answeir and a trial amendment in which it alleged that Dunn had conveyed the Pontiac to one Arizona Barnes who had transferred it to one John L. Juicer, and that Dunn was neither the owner nor the driver of the Pontiac at the time of the accident, and that such conveyance of the Pontiac, without the approval of Texas Lloyds, violated the terms of the policy and had the effect of relieving the company from any liability under the policy.
We are glad to acknowledge this inaccuracy. In our opinion, however, it in no way affects the decision.
We have carefully considered appellant’s motion for a rehearing and same is overruled.